UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2007 Commission File No. 1-6407 SOUTHERN UNION COMPANY (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 75-0571592 (I.R.S. Employer Identification No.) 5444 Westheimer Road Houston, Texas (Address of principal executive offices) 77056-5306 (Zip Code) Registrant's telephone number, including area code:(713) 989-2000 Securities Registered Pursuant to Section 12(b) of the Act: Title of each class Name of each exchange in which registered Common Stock, par value $1 per share New York Stock Exchange 7.55% Depositary Shares New York Stock Exchange 5.00% Corporate Units New York Stock Exchange Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securi­ties Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes P No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerPAccelerated filer Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoP The number of shares of the registrant's Common Stock outstanding on August 3, 2007 was 120,020,719. SOUTHERN UNION COMPANY AND SUBSIDIARIES FORM 10-Q June 30, 2007 Table of Contents PART I. FINANCIAL INFORMATION: Page(s) ITEM 1. Financial Statements (Unaudited): Condensed consolidated statement of operations 2-3 Condensed consolidated balance sheet 4-5 Condensed consolidated statement of cash flows 6 Condensed consolidated statement of stockholders’ equity and comprehensive income 7 Notes to condensed consolidated financial statements. 8 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 35 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk. 46 ITEM 4. Controls and Procedures. 47 PART II. OTHER INFORMATION: ITEM 1. Legal Proceedings. 48 ITEM 1A. Risk Factors. 49 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds. 49 ITEM 3.Defaults Upon Senior Securities. 49 ITEM 4.Submission of Matters to a Vote of Security Holders. 49 ITEM 5.Other Information. 49 ITEM 6.Exhibits. 49 SIGNATURES 54 1 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS (UNAUDITED) SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (UNAUDITED) Three months ended June 30, 2007 2006 (In thousands, except per share amounts) Operating revenues (Note 15) $ 588,049 $ 552,355 Operating expenses: Cost of gas and other energy 324,626 330,297 Operating, maintenance and general 115,309 98,357 Depreciation and amortization 43,666 38,657 Revenue-related taxes 5,675 4,156 Taxes, other than on income and revenues 11,373 11,096 Total operating expenses 500,649 482,563 Operating income 87,400 69,792 Other income (expenses): Interest expense (51,146 ) (62,978 ) Earnings from unconsolidated investments 26,270 15,833 Other, net 3,474 1,550 Total other income (expenses), net (21,402 ) (45,595 ) Earnings from continuing operations before income taxes 65,998 24,197 Federal and state income tax expense(Note 12) 15,023 7,876 Earnings from continuing operations 50,975 16,321 Discontinued operations (Note 16): Losses from discontinued operations before income taxes - (4,460 ) Federal and state income tax benefit(Note 12) - (1,873 ) Loss from discontinued operations - (2,587 ) Net earnings 50,975 13,734 Preferred stock dividends (4,341 ) (4,341 ) Net earnings available for common stockholders $ 46,634 $ 9,393 Net earnings available for common stockholders from continuing operations per share: Basic $ 0.39 $ 0.11 Diluted $ 0.39 $ 0.10 Net earnings available for common stockholders per share: Basic $ 0.39 $ 0.08 Diluted $ 0.39 $ 0.08 Dividends declared on common stock per share $ 0.10 $ 0.10 Weighted average shares outstanding(Note 5): Basic 119,873 111,945 Diluted 120,799 114,981 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (UNAUDITED) Six months ended June 30, 2007 2006 (In thousands, except per share amounts) Operating revenues (Note 15) $ 1,368,281 $ 1,099,521 Operating expenses: Cost of gas and other energy 807,711 636,899 Operating, maintenance and general 210,504 177,135 Depreciation and amortization 87,130 69,521 Revenue-related taxes 22,694 20,373 Taxes, other than on income and revenues 23,248 22,954 Total operating expenses 1,151,287 926,882 Operating income 216,994 172,639 Other income (expenses): Interest expense (103,331 ) (105,199 ) Earnings from unconsolidated investments 57,166 27,399 Other, net 3,761 38,643 Total other income (expenses), net (42,404 ) (39,157 ) Earnings from continuing operations before income taxes 174,590 133,482 Federal and state income tax expense(Note 12) 44,894 43,742 Earnings from continuing operations 129,696 89,740 Discontinued operations (Note 16): Earnings from discontinued operations before income taxes - 33,549 Federal and state income tax expense(Note 12) - 11,607 Earnings from discontinued operations - 21,942 Net earnings 129,696 111,682 Preferred stock dividends (8,682 ) (8,682 ) Net earnings available for common stockholders $ 121,014 $ 103,000 Net earnings available for common stockholders from continuing operations per share: Basic $ 1.01 $ 0.72 Diluted $ 1.00 $ 0.70 Net earnings available for common stockholders per share: Basic $ 1.01 $ 0.92 Diluted $ 1.00 $ 0.90 Dividends declared on common stock per share $ 0.20 $ 0.20 Weighted average shares outstanding(Note 5): Basic 119,832 111,807 Diluted 120,546 114,993 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) ASSETS June 30, December 31, 2007 2006 (In thousands) Current assets: Cash and cash equivalents $ 138 $ 5,751 Accounts receivable, net of allowances of $6,470 and $4,830, respectively 244,247 298,231 Accounts receivable – affiliates 6,701 3,546 Inventories(Note 4) 256,388 241,137 Gas imbalances - receivable 94,915 69,877 Prepayments and other assets 33,082 72,317 Total current assets 635,471 690,859 Property, plant and equipment: Plant in service 5,133,606 5,025,631 Construction work in progress 305,456 178,935 5,439,062 5,204,566 Less accumulated depreciation and amortization (702,049 ) (620,139 ) Net property, plant and equipment 4,737,013 4,584,427 Deferred charges: Regulatory assets(Note 6) 70,673 65,865 Deferred charges 69,009 61,602 Total deferred charges 139,682 127,467 Unconsolidated investments(Note 7) 1,247,188 1,254,749 Goodwill 89,227 89,227 Other 34,858 36,061 Total assets $ 6,883,439 $ 6,782,790 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) STOCKHOLDERS' EQUITY AND LIABILITIES June 30, December 31, 2007 2006 (In thousands) Stockholders’ equity: Common stock, $1 par value; 200,000 shares authorized; 121,058 shares issued at June 30, 2007 $ 121,058 $ 120,718 Preferred stock, no par value; 6,000 shares authorized; 920 shares issued at June 30, 2007 230,000 230,000 Premium on capital stock 1,781,634 1,775,763 Less treasury stock: 1,060 and 1,059 shares, respectively, at cost (27,724 ) (27,708 ) Less common stock held in trust: 775 and 863 shares, respectively (14,822 ) (14,628 ) Deferred compensation plans 14,885 14,691 Accumulated other comprehensive loss (Note 3) (1,333 ) (901 ) Retained earnings (deficit) 49,515 (47,527 ) Total stockholders' equity 2,153,213 2,050,408 Long-term debt obligations(Note 10) 3,012,415 2,689,656 Total capitalization 5,165,628 4,740,064 Current liabilities: Long-term debt and capital lease obligation due within one year(Note 10) 115,384 461,011 Notes payable(Note 10) 111,000 100,000 Accounts payable and accrued liabilities 157,819 300,762 Federal, state and local taxes payable 35,728 30,828 Accrued interest 42,947 46,342 Customer deposits 13,763 14,670 Deferred gas purchases 6,877 15,551 Gas imbalances - payable 221,980 146,995 Other 149,360 84,665 Total current liabilities 854,858 1,200,824 Deferred credits 211,198 224,725 Accumulated deferred income taxes 651,755 617,177 Commitments and contingencies(Note 14) Total stockholders' equity and liabilities $ 6,883,439 $ 6,782,790 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, 2007 2006 (In thousands) Cash flows provided by (used in) operating activities: Net earnings $ 129,696 $ 111,682 Adjustments to reconcile net earnings to net cash flows provided by operating activities: Depreciation and amortization 87,130 71,500 Amortization of debt premium (1,357 ) (1,281 ) Deferred income taxes 35,012 28,204 Provision for bad debts 9,350 18,005 Impairment of assets - 25,940 Amortization of debt issuance costs 1,918 5,806 Loss (gain) on derivatives 264 (37,182 ) Earnings from unconsolidated investments, net of cash distributions 12,488 (27,399 ) Other 3,756 422 Changes in operating assets and liabilities, net of acquisitions 11,084 104,368 Net cash flows provided by operating activities 289,341 300,065 Cash flows provided by (used in) investing activities: Additions to property, plant and equipment (205,279 ) (131,990 ) Finalization of working capital adjustments (Note 16) (49,304 ) - Acquisitions of operations, net of cash received - (1,537,111 ) Return of investment in Citrus (Note 7) 6,546 - Other 4,788 (647 ) Net cash flows used in investing activities (243,249 ) (1,669,748 ) Cash flows provided by (used in) financing activities: Decrease in bank overdraft (11,196 ) (20,992 ) Issuance costs of debt (1,055 ) (9,195 ) Issuance of long-term debt 455,000 - Dividends paid on common stock (23,938 ) (11,175 ) Dividends paid on preferred stock (8,682 ) (8,682 ) Repayment of debt obligation (477,776 ) - Issuance of bridge loan - 1,600,000 Net change in revolving credit facilities 11,000 (169,000 ) Proceeds from exercise of stock options 3,304 6,334 Tax benefit on stock option exercises 1,638 2,653 Net cash flows provided by (used in) financing activities (51,705 ) 1,389,943 Change in cash and cash equivalents (5,613 ) 20,260 Cash and cash equivalents at beginning of period 5,751 16,938 Cash and cash equivalents at end of period $ 138 $ 37,198 The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Table of Contents SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (UNAUDITED) Common Preferred Premium Common Deferred Accumulated Total Stock, Stock, on Treasury Stock Compen- Other Retained Stock- $1 Par No Par Capital Stock, Held sation Comprehensive Earnings holders' Value Value Stock at cost In Trust Plans Income (Loss) (Deficit) Equity (In thousands) Balance December 31, 2006 $ 120,718 $ 230,000 $ 1,775,763 $ (27,708 ) $ (14,628 ) $ 14,691 $ (901 ) $ (47,527 ) $ 2,050,408 Comprehensive income (loss): Net earnings - 129,696 129,696 Unrealized loss on hedging activities, net of tax - (2,740 ) - (2,740 ) Change in fair value of hedging derivatives, net of tax - 1,125 - 1,125 Recognized actuarial gain (loss) and prior service credit (cost), net of tax - 1,183 - 1,183 Comprehensive income 129,264 Preferred stock dividends - (8,682 ) (8,682 ) Cash dividends declared - (23,972 ) (23,972 ) Share-based compensation - - 1,269 - 1,269 Restricted stock issuances 92 - (92 ) (16 ) - (16 ) Exercise of stock options 248 - 4,694 - 4,942 Contributions to Trust - (505 ) 505 - - - Disbursements from Trust - 311 (311 ) - - - Balance June 30, 2007 $ 121,058 $ 230,000 $ 1,781,634 $ (27,724 ) $ (14,822 ) $ 14,885 $ (1,333 ) $ 49,515 $ 2,153,213 The Company’s common stock is $1 par value.Therefore, the change in
